[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO INTERVENE
This memorandum is in response to the motion to Articulate to Stay Proceedings and for Reconsideration (added orally by consent) filed on behalf of the treasurer, custodian of the second Injury and Compensation Assurance Fund (hereinafter referred to as "the fund").
This Court denied the fund's motion to intervene without memorandum on April 8, 1991.
Oral argument was again heard on these motions on May 6, 1991 when the fund and the plaintiff were represented by counsel.
The Court, having reconsidered, will deny the fund's motion to intervene for the reason that, in this case, it is not alleged that the fund has either paid or become obligated by an award to pay any worker's compensation payments which is a statutory condition precedent to the right to intervene given in Section 31-352 of the Connecticut General Statutes.
Further, Section 31-355 of the General Statutes provides an exclusive remedy for the fund if it does later pay on behalf of the employer.
The motion for stay is denied.
LEUBA, JUDGE